Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 5th of April 2022.
Claim 1 is currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 5th of April 2022 have been fully considered but they are not persuasive. 
With regard to the limitations of claim 1, Applicant argues “…Claim 1 is Patent Eligible Under USPTO STEP 2A Because It Is Integrated Into a Practical Application.” And “…resulting in a technical contribution to the process of credit rating…” Also further argued “…Therefore, the patent is not a pure mathematical concept, but is designed to solve the practical problem, such as loan granting and bond issuance, for better predict accuracy of default risk...” The Examiner respectfully disagrees. At best, merely improving the abstract idea itself or describing the outcome of the abstract idea cannot integrate the abstract idea into practical application. Applicant’s arguments are not persuasive. 
With regard to the limitations of claim 1, Applicant argues “…Claim 1 is patent eligible under USPTO step 2B because it recites a combination of elements that is significantly more than an abstract idea.” And further argues “…the method in claim 1 is not pure accumulation of mathematical formulas, but an optimal indicator group selection method to supply a group of optimal indicators for credit rating in the process of loan granting, bond issuance, credit guarantee and so on, and provides decision-making basis for banks, individuals and other investors to effectively identify credit risks, which amounts to more than an abstract idea…”  The Examiner respectfully disagrees. Again, at best, merely improving the abstract idea itself or describing the outcome of the abstract idea cannot make it significantly more. The examiner will maintain the rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of mathematical concepts. This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 1, the claim recites an abstract idea of
Step 2: standardizing the source data…Step 3: calculating the default identification ability…Step 4: deleting the indicators reflecting information redundancy…Step 5: giving a weight wi(m) to the credit rating indicator weighting the indicator by the formula…Step 6: calculating credit scores Sj(m) of the customers solving the credit score of the customer j by the linear weighting formula…Step 7: calculating the default identification ability F1(M) of the credit score…Step 8: determining the second indicator group...and the default identification ability…Step 9: determining other indicator groups and the default identification abilities…Step 10: selecting the optimal indicator group... This is an abstract idea of mathematical concepts, since it recites mathematical relationships/formulas or equations/calculations, namely method for optimizing a credit rating indicator group to maximize the default identification ability of credit score.  Besides reciting the abstract idea, the remaining claim limitations recite generic computer components/processes (e.g. using computer to “loading data into Excel file”). 
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components/processes (e.g. using computer to “loading data into Excel file”) and perform the abstract idea mentioned above. The additional elements (e.g. using computer to “loading data into Excel file”) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. using computer to “loading data into Excel file”) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 

























	
	
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        06.18.2022